NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELIPE DANIEL ESTEVEZ-JUAREZ,                    No.   19-71838

                Petitioner,                      Agency No. A205-312-883

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Felipe Daniel Estevez-Juarez, native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Bonilla v. Lynch,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
840 F.3d 575, 581 (9th Cir. 2016). We review de novo claims of due process

violations in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Estevez-Juarez’s motion to

reopen to apply for cancellation of removal, where Estevez-Juarez failed to

demonstrate prima facie eligibility for the relief sought. See Garcia v. Holder, 621

F.3d 906, 912 (9th Cir. 2010) (providing that a motion to reopen will not be

granted absent a showing of prima facie eligibility for relief based on

demonstrating “a reasonable likelihood that the statutory requirements for relief

have been satisfied” (internal quotation marks and citation omitted)); see also

Partap v. Holder, 603 F.3d 1173, 1175 (9th Cir. 2010) (per curiam) (no abuse of

discretion in denying motion to remand to apply for cancellation of removal where

petitioner “did not tender any evidence showing exceptional and extremely unusual

hardship” (internal quotation marks omitted)).

      We lack jurisdiction to consider the contentions Estevez-Juarez raises in his

opening brief as to his second United States citizen child because he did not raise

them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).




                                          2                                     19-71838
      Estevez-Juarez’s contentions that the BIA violated his right to due process

fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on a due process claim).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   19-71838